Citation Nr: 9932397	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for asthma.

Entitlement to service connection for chronic alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1975 to February 
1979.  He also had service from February 1979 to July 1985 
that was terminated under dishonorable conditions.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that determined the 
veteran had not submitted well-grounded claims for service 
connection for left ear hearing loss and asthma, and denied 
service connection for chronic alcoholism because it was not 
incurred in line of duty.


FINDINGS OF FACT

1.  There is no competent medical evidence tending to show a 
connection between colds noted during the first (qualified) 
period of service and asthma first diagnosed during the 
second (disqualified) period of service, almost 5 years 
later.

2.  There is no competent (medical) evidence tending to show 
a connection between hearing abnormalities first noted in 
1980 and any disease or injury during the first period of 
service.

3.  Service connection has not been established for any of 
the veteran's disabilities.

4.  He has had alcohol dependence, and a history of 
polysubstance abuse, including alcohol abuse, since his first 
period of service.


CONCLUSIONS OF LAW

1.  The claims for service connection for left ear hearing 
loss and asthma are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Chronic alcohol abuse is not a disability that may be 
considered to have been incurred in service, nor is it 
causally related to a service connected disability.  
38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.310 (1999); VAOPGCPREC 2-97, 2-98, and 7-
99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
claims for service connection for left ear hearing loss and 
asthma is whether the veteran has presented evidence of well-
grounded claims; that is, evidence which shows that his 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The disability must have been sustained or 
contracted in line of duty in a period of service terminated 
by separation or discharge under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. 
§ 3.12 (1999).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

In evaluating the evidence and its chronology in this case, 
it is necessary to distinguish the first period of service 
from the second.  The statutory basis for service connection, 
here 38 U.S.C.A. § 1131 (West 1991), requires that the 
veteran have been "discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred...".  The second period of 
service does not meet that qualification.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels (db) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 db or greater; or when the 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).


A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.  The 
service medical records show that the veteran underwent a 
medical examination for enlistment into service in August 
1975, including audiometric testing of the left ear.  At this 
examination, the veteran had auditory thresholds of 10 db in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz.  
His threshold was 5 db in the left ear at 6,000 hertz.  On 
audiometric testing in May 1980, he had thresholds of 5, 5, 
0, 10, 5, and 40 db in the left ear at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 hertz, respectively.  Service medical 
records of his treatment in the late 1970's show that he was 
seen for various upper respiratory problems.  In December 
1983, he had asthma-like complaints, and it was specifically 
recorded that he had no history of asthma.  In January 1984, 
he underwent an internal medical consultation.  It was noted 
that he was using Theo-Dur and RAD (reactive airway disease) 
with exercise-induced component was the assessment.

The post-service medical records note a history of asthma and 
show that the veteran has left ear hearing loss.  At a VA 
medical examination of the veteran's respiratory system in 
April 1996 his history of asthma was noted, but it was "not 
heard" at the time of this examination.  At a VA 
audiological evaluation in April 1996, he was found to have 
sensorineural hearing loss in the left ear at 4,000 hertz 
that meets the criteria of 38 C.F.R. § 3.385, and this 
hearing loss may be service connected if it is due to an 
incident of service.

The veteran testified at a hearing before the undersigned 
sitting at the RO in March 1999 to the effect that he had 
asthma that began in his first period of service and that he 
had left ear hearing loss due to acoustic trauma during this 
period of service.  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a qualified medical expert can offer the 
opinion that the colds the veteran suffered during the first 
period of service were the precursor or cause of the asthma 
diagnosed during the second period of service.  Similarly, 
only a qualified medical expert can opine a connection 
between the elevated auditory threshold during the second 
period of service and any disease or injury during the first 
period of service.  Moreover, similar expert opinion would be 
necessary to connect the elevated threshold noted during the 
second period of service and the current left ear hearing 
loss.

With regard to the claim for chronic alcohol abuse, the post-
service medical records reveal the presence of polysubstance 
abuse, including alcohol abuse.  The veteran's testimony at 
the March 1999 is to the effect that his alcohol abuse began 
during his first period of service because the military made 
alcohol readily available to him.  He also testified to the 
effect that his alcohol abuse was due to a psychiatric 
disability.  The report of the veteran's VA psychiatric 
examination shows a diagnosis of alcohol dependence.

While the evidence reveals the presence of alcohol 
dependence, direct service connection may not be granted for 
alcoholism because such a condition is considered to be the 
result of willful misconduct and not incurred in line of 
duty.  38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. 
§ 3.301(a),(c)(2); VAOPGCPREC 2-97, 2-98, 7-99.  This legal 
authority also precludes the payment of compensation based on 
secondary service connection of alcohol abuse, but does not 
preclude service connection under 38 C.F.R. § 3.310(a) of 
alcohol abuse caused by a service-connected disability for 
the purpose of all VA benefits except the payment of 
compensation.  VAOPGCPREC 2-98 and 7-99; Barela v. West, 11 
Vet. App. 280 (1998).  In this case, however, the veteran has 
no service-connected disabilities and he does not assert that 
his alcohol abuse is causally due to his left ear hearing 
loss or asthma, for which concurrent claims for service 
connection were filed.  He testified to the effect that his 
chronic alcohol abuse was secondary to a psychiatric 
disability, but the August 1996 RO rating decision denied 
service connection for such disability.

After consideration of all the evidence, the Board finds that 
the claim for service connection for chronic alcohol abuse 
has no legal merit, and it is denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER

The claims for service connection for left ear hearing loss 
and asthma are denied as not well grounded.

Service connection for chronic alcohol abuse is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

